DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/27/21.
	The reply filed 01/27/21 affects the application 15/766,746 as follows:
1.     The obviousness-type double patenting rejection made over the claims of U.S. Application No. 15/767,079 (now U.S. 10/849,854 B2) of the office action mailed 10/27/20 has been modified since the U.S. Application No. 15/767,079 is now U.S. 10/849,854 B2.  Claims 1, 4-5, 17-19, 26-27, 30 the invention of Group I is prosecuted by the examiner.  
2.     The responsive is contained herein below.
Claims 1, 4-5, 17-19, 26-27, 30 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. 10/849,854 B2 are drawn to a process of manufacturing a composition in the form of an emulsion comprising at least one avermectin, the process comprising, successively: (a) emulsifying an oily phase comprising from 0.05% to 3% by weight of the at least one avermectin, relative to the total weight of the composition with an aqueous phase at a temperature from 60°C to 75°C in order to obtain an emulsion; (b) cooling the emulsion to a temperature from 48°C to 55°C; (c) adding to the emulsion an active phase comprising from 0.05% to 3% by weight of at least one avermectin, relative to the total weight of the composition, wherein the at least one avermectin is dissolved in a medium comprising at least one glycol; and (d) cooling the emulsion to a temperature from 50°C to 30°C; wherein the composition comprises 2% to 6% by weight of the at least one avermectin relative to the total weight of the composition.  The claims of the instant application are drawn to a process of preparing a composition in the form of an emulsion comprising at least one avermectin, the process comprising successively: (a) emulsifying an oily phase and aqueous phases at a temperature from 60°C to 75°C; (b) cooling the resulting emulsion to a temperature from 48°C to 55°C; (c) adding to the emulsion an active phase comprising the at least one avermectin dissolved in a medium comprising at least one glycol; and (d) cooling the emulsion to a single temperature selected from 42°C to 47°C; (e) maintaining the temperature in (d) for 10 to 20 minutes; and (f) cooling the emulsion further to a temperature from 30°C to 40°C.  

Response to Arguments
Applicant's arguments with respect to claims 1, 4-5, 17-19, 26-27, 30 have been considered but are not found convincing.
The Applicant argues that the present claims are drawn to creating an avermectin-containing emulsion from oily, aqueous, and active phases, wherein the avermectin is added only in a single step, via the active phase. In contrast, the claims of the ‘854 patent is drawn to creating an avermectin-containing emulsion by adding avermectin in two steps, via the oily phase and the active phase. The “success” of the claimed method was far from obvious.
However, the claims of the ‘854 patent avermectin-containing emulsion by adding avermectin in two steps, via the oily phase and the active phase. And, the claims of the Applicant’s instant method (e.g. independent claim 1) does not recite the addition of any specific amount or % by weight of the avermectin and claims of the ‘854 patent one of ordinary skill 
The Applicant argues that indeed, examples 2-4 of the ‘854 patent indicate that the avermectin-containing emulsions in which the avermectin is introduced in a single step only through the active phase yields an emulsion with unstable avermectin solubility in which the avermectin crystalizes in the active phase prior to formation of the emulsion. According to the ‘854 patent, the inventors discovered that if the emulsion is created with avermectin introduced in two steps via the oily phase and active phase, then the avermectin becomes chemically stable with no formation of avermectin crystals. See Examples 1 and 3-4. The present inventors discovered, however, that by employing the cooling steps of (d) and (e), that stabilization of the viscosity of the formed avermectin-containing emulsion could still be obtained. See Samples A and B in FIG. 1A as compared to Figures 3, 4A, and 4B, which demonstrate that the claimed controlled cooling aspects decreases the viscosity variability in the weeks after manufacture from as high as 150% to no greater than 5%.
However, the ‘854 patent also recites a cooling step and thus this should also provide emulsion in which the avermectin becomes chemically stable with no formation of avermectin crystals and thus also decrease any viscosity variability as argued by Applicant. Also, the claims of the ‘854 patent avermectin-containing emulsion by adding avermectin in two steps, via the oily phase and the active phase. And, the claims of the Applicant’s instant method (e.g. independent claim 1) do not recite the addition of any specific amount or % by weight of the 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623